Filed 7/5/22 In re B.L. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    In re B.L., a Person Coming Under the Juvenile Court                                       C094980
    Law.

    SAN JOAQUIN COUNTY HUMAN SERVICES                                            (Super. Ct. No. STK-JV-DP-
    AGENCY,                                                                             2019-0000419)

                     Plaintiff and Respondent,

             v.

    C.M.,

                     Defendant and Appellant.




            C.M., mother of the minor, appeals from the juvenile court’s order terminating her
parental rights and freeing the minor for adoption. (Welf. & Inst. Code, §§ 366.26, 395.)1
Mother contends the court and the San Joaquin County Human Services Agency



1           Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
(Agency) failed to comply with the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901
et seq.) (ICWA). Finding any error was harmless, we will affirm the juvenile court’s
judgment.
                                     BACKGROUND
       Because mother’s sole claim challenges compliance with the ICWA, we limit the
background summary to ICWA related facts and procedure unless otherwise relevant to
the issue on appeal.
       The minor was removed from mother’s sole custody after the Agency filed a
dependency petition pursuant to section 300, subdivisions (b)(1), (g) and (j). Mother
informed the Agency that T.B. was the minor’s father because he was with mother when
the minor was born and he signed the minor’s birth certificate. However, mother later
reported that T.B. was not the minor’s biological father. Instead, the biological father
was a man named Jonathan, with whom she had had a “brief encounter” when she lived
in Mexico. Mother did not know Jonathan’s last name, but she stated he lived in Mexico
and had never been in the minor’s life. The juvenile court ordered the minor detained
and declared T.B. to be the minor’s biological father.
       Mother informed the Agency that there was no known Indian ancestry on her side
of the family. She completed an ICWA-010A form to that effect. The maternal
grandmother and the maternal aunt each completed ICWA-020 forms indicating they had
no known Indian ancestry. Mother did not say whether T.B. had Indian heritage on his
side of the family. The Agency’s initial attempts to contact T.B. were unsuccessful.
Mother had significant child welfare history, including the eventual adoption of her two
older children due to mother’s failure to complete services, and the removal of her two
younger children who were in the custody of their father, T.B.
       The court sustained the allegations in the petition, as amended in court, and
adjudged the minor a dependent of the juvenile court.



                                             2
        The January 2020 disposition report stated there was no reason to believe the
minor was an Indian child within the meaning of the ICWA, noting mother, the maternal
aunt, and the maternal grandmother all indicated they had no known Indian ancestry. The
report also stated that after mother had her encounter with Jonathan in Mexico, she
returned to California, where she met T.B. and moved in with him right away. When she
gave birth to the minor, T.B. took on the role of father in the minor’s life. Mother had
two more children with T.B., but she eventually separated from him due to ongoing
domestic violence between them. T.B. had not come forward to express interest in
placement of the minor, nor had he appeared at any of the court proceedings, despite
having been provided adequate notice.
        The July 2020 status review report confirmed that mother had named Jonathan as
the minor’s biological father and stated he resided in Mexico; however, Jonathan’s
whereabouts were unknown to the Agency. The report reiterated the Agency’s previous
statement that there was no reason to believe the minor was an Indian child within the
meaning of the ICWA. The November 2020 and April 2021 status review reports
repeated the same ICWA information previously provided.
        T.B. made his first court appearance at the November 19, 2020 dependent review
hearing. The court asked T.B. whether he had any Indian heritage, and T.B. responded,
“No.”
        The court terminated mother’s reunification services and set the matter for a
section 366.26 hearing. The Agency’s section 366.26 report and its subsequent status
review report reiterated its previous statement that the ICWA did not apply and
recommended that the court terminate parental rights and free the minor for adoption. At
the section 366.26 hearing, after hearing mother’s testimony, the court terminated
parental rights.




                                             3
                                        DISCUSSION
       Mother contends the Agency and the juvenile court failed to satisfy their inquiry
obligations under the ICWA, and she asks that we remand the matter for additional
ICWA proceedings. We decline to do so.
       The juvenile court and the Agency have “an affirmative and continuing duty to
inquire” whether a child is, or may be, an Indian child. (§ 224.2, subd. (a); Cal. Rules of
Court, rule 5.481(a); see In re K.M. (2009) 172 Cal.App.4th 115, 118-119.) The ICWA
defines an “ ‘Indian child’ ” as a child who “is either (a) a member of an Indian tribe or
(b) is eligible for membership in an Indian tribe and is the biological child of a member
of an Indian tribe.” (25 U.S.C. § 1903(4); § 224.1, subd. (a); In re D.S. (2020) 46
Cal.App.5th 1041, 1048 (D.S.).)
       “[S]ection 224.2 creates three distinct duties regarding [the] ICWA in dependency
proceedings. First, from the Agency’s initial contact with a minor and his [or her] family,
the statute imposes a duty of inquiry to ask all involved persons whether the child may be
an Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial inquiry creates a ‘reason
to believe’ the child is an Indian child, then the Agency ‘shall make further inquiry
regarding the possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e) . . . .) Third, if that further inquiry results in a reason to know
the child is an Indian child, then the formal notice requirements of section 224.3 apply.”
(D.S., supra, 46 Cal.App.5th at p. 1052, italics omitted.)
       Once a court or social worker has a reason to believe a child is an Indian child,
section 224.2, subdivision (e) explains the “further inquiry regarding the possible Indian
status of the child” includes, but is not limited to: (1) “[i]nterviewing the parents, Indian
custodian, and extended family members to gather the information required in paragraph
(5) of subdivision (a) of Section 224.3”; (2) “[c]ontacting the Bureau of Indian Affairs
[(BIA)] and the State Department of Social Services for assistance in identifying the
names and contact information of the tribes in which the child may be a member, or

                                                4
eligible for membership in”; and (3) “[c]ontacting the tribe or tribes and any other person
that may reasonably be expected to have information regarding the child’s membership,
citizenship status, or eligibility.” (§ 224.2, subd. (e)(2)(A)-(C).)
       “The juvenile court may alternatively make a finding that [the] ICWA does not
apply because the Agency’s further inquiry and due diligence was ‘proper and adequate’
but no ‘reason to know’ whether the child is an Indian child was discovered. (§ 224.2,
subds. (i)(2), (g).) Even if the court makes this finding, the Agency and the court have a
continuing duty under [the] ICWA, and the court ‘shall reverse its determination if it
subsequently receives information providing reason to believe that the child is an Indian
child and order the social worker or probation officer to conduct further inquiry.’
(§ 224.2, subd. (i)(2).)” (D.S., supra, 46 Cal.App.5th at p. 1050, italics omitted.)
       We apply a substantial evidence review to the juvenile court’s ICWA findings.
(D.S., supra, 46 Cal.App.5th at p. 1051.) “Deficiencies in [the] ICWA inquiry and notice
may be deemed harmless error when, even if proper notice had been given, the child
would not have been found to be an Indian child. [Citations.]” (In re D.N. (2013) 218
Cal.App.4th 1246, 1251.)
       Mother, the maternal aunt, and the maternal grandmother all indicated they had no
known Indian ancestry. As for the minor’s biological father, mother informed the
Agency that she had a brief encounter with a man named Jonathan, whose last name she
did not know, when she was residing in Mexico. Mother left Mexico five months later,
prior to the minor’s birth. Mother claims the Agency failed to search for Jonathan and
failed to inquire of Jonathan’s extended family regarding possible Indian heritage despite
that mother identified him as the minor’s biological father. However, mother never
provided the Agency with Jonathan’s last name and the only other information told to the
Agency was that he lived in Mexico when mother became pregnant with the minor.
Similarly, there was no information provided to, known to, or available to the Agency
regarding the identification or location of Jonathan’s relatives. Despite mother’s claim

                                               5
that the Agency failed to do its due diligence in searching for Jonathan and his relatives,
the Agency was not required to “ ‘cast about’ for information or pursue unproductive
investigative leads.” (D.S., supra, 46 Cal.App.5th at p. 1053.) “There is no need for
further inquiry if no one has offered information that would give the court or [the
Agency] reason to believe that a child might be an Indian child.” (In re A.M. (2020) 47
Cal.App.5th 303, 323.) “This includes circumstances where parents ‘fail[ ] to provide
any information requiring followup’ [citations] . . . .” (Ibid.) The information mother
provided was insufficient to require further inquiry. As a consequence, the Agency had
no investigative leads regarding Jonathan other than the fact that he, at one point, lived in
Mexico, and mother has not identified any such lead in her appeal. There was no reason
to believe the minor was an Indian child vis-à-vis Jonathan. Therefore, the Agency had
complied with its ICWA duties with respect to Jonathan.
       Mother concedes T.B. was not the minor’s biological father but argues T.B. was
the minor’s “legal father” and the Agency therefore failed its duty to inquire of T.B.’s
extended family regarding possible Indian ancestry. The ICWA defines a “ ‘parent’ ” as
“any biological parent or parents of an Indian child or any Indian person who has
lawfully adopted an Indian child . . . . It does not include the unwed father where
paternity has not been acknowledged or established.” (25 U.S.C. § 1903(9); § 224.1,
subd. (c).) Our review of the record reveals nothing to demonstrate either that mother
and T.B. were married or that T.B. legally adopted the minor. Despite the court’s initial
finding that T.B. was the biological father, mother concedes and the record makes plain,
that T.B. was neither the biological father of the minor nor had his paternity been
acknowledged or established. As previously noted, an “Indian child” for purposes of the
ICWA is a child who is either a member of an Indian tribe or is eligible for membership
in an Indian tribe “ ‘and is the biological child of a member of an Indian tribe . . . .’
(25 U.S.C. § 1903(4); accord, [ ] § 224.1, subd. (a)[ ].)” (D.S., supra, 46 Cal.App.5th at



                                               6
p. 1048, italics added.) With respect to T.B., the minor was neither. Thus, there was no
reason to inquire of T.B.’s extended family.
       Finally, mother claims the court failed to make any ICWA finding before
proceeding with the section 366.26 hearing and terminating parental rights. “If the court
makes a finding that proper and adequate further inquiry and due diligence as required in
this section have been conducted and there is no reason to know whether the child is an
Indian child, the court may make a finding that the [ICWA] (25 U.S.C. Sec. 1901 et seq.)
does not apply to the proceedings, subject to reversal based on sufficiency of the
evidence.” (§ 224.2, subd. (i)(2), italics added.) Several appellate courts, including this
one, have held that the juvenile court is not required to make an express finding that the
ICWA does not apply. (In re Asia L. (2003) 107 Cal.App.4th 498, 506; In re Levi U.
(2000) 78 Cal.App.4th 191, 199, superseded by statute on other grounds as stated in In re
B.E. (2020) 46 Cal.App.5th 932, 940.) It is only necessary that the record reflect that the
court considered and determined the issue. The ICWA finding may be express or
implied. (In re Asia L., supra, at p. 506; In re Levi U., supra, at p. 199.)
       Our colleagues in the Fourth District Court of Appeal disagreed, suggesting
instead that “juvenile courts should make an explicit rather than implicit determination as
to the applicability of the ICWA” (In re Antoinette S. (2002) 104 Cal.App.4th 1401,
1413, citing In re Jennifer A. (2002) 103 Cal.App.4th 692, 705), and affirming that
“juvenile courts should abide by their obligation to determine in the first instance whether
the ICWA applies.” (In re Antoinette S., supra, at p. 1413.) However, the In re
Antoinette S. court found that where the juvenile court made neither an explicit nor an
implicit ICWA finding, the error was nevertheless harmless where there was clear
evidence in the BIA’s responses to the ICWA notices that the ICWA did not apply. (In
re Antoinette S., at pp. 1413-1414.)
       Our review of the record here reveals that while the juvenile court inquired of T.B.
whether he had any known Indian ancestry, the court apparently did not otherwise refer

                                               7
to the ICWA or make an express ICWA related finding at any point throughout the
dependency proceedings. What the court did do, however, was confirm it read and
considered the Agency’s section 366.26 report, which included information that no one
on the maternal side of the family had any known Indian heritage. Given the dearth of
information available regarding the minor’s biological father, Jonathan, making it nearly
impossible to identify or locate him or his extended family, the report demonstrated that
the only conclusion to be drawn was that there was no reason to believe the minor was an
Indian child and that the ICWA did not apply. Therefore, any error in omitting an
express ICWA finding was harmless.
                                     DISPOSITION
      The juvenile court’s order is affirmed.



                                                       KRAUSE               , J.



We concur:



      HULL                 , Acting P. J.




      MAURO                , J.




                                            8